LOGO [g290824g73a19.jpg]

November 14, 2016

Mr. Steven Berman

BREP I

P.O. Box 197

Colmar, PA 18915

Subject: Lease Extension

Dear Mr. Berman:

We reference the real estate lease dated December 29, 2012 between Dorman
Products, Inc. (the “Company”) and BREP I (the “Lease”) for the Company’s
principle corporate offices located at 3400 East Walnut Street, Colmar PA. The
Company hereby exercises its option to extend the term of the Lease for an
additional five (5) year period (the “Renewal Period”). The Renewal Period will
commence on January 1, 2018 and expire on December 31, 2022, unless terminated
in accordance with the terms of the Lease. All terms and conditions contained in
the Lease will continue to apply during the Renewal Term.

Thank you for your attention to this matter and please don’t hesitate to contact
me with questions.

Sincerely,

/s/ Thomas J. Knoblauch

Thomas J. Knoblauch

Vice President, General Counsel,

and Assistant Secretary

Dorman Products, Inc.

 

1